TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00762-CR







Barry Dockery, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0946153, HONORABLE JON N. WISSER, JUDGE PRESIDING







PER CURIAM



	This is an appeal from an order revoking probation.  Sentence was imposed in open
court on November 3, 1995.  No motion for new trial was filed.  Appellant's pro se notice of
appeal was untimely filed on December 7, 1995.  Tex. R. App. P. 41(b)(1).  Appellant's pro se
motion for extension of time for filing notice of appeal, also untimely, was filed on January 22,
1996.  Tex. R. App. P. 41(b)(2).  

	The appellate time limits are not discretionary and may not be suspended.  Garza
v. State, 896 S.W.2d 192 (Tex. Crim. App. 1995).  Because it was not timely filed, appellant's
motion for extension of time to file notice of appeal is overruled.  Without a timely filed notice
of appeal, this Court is without jurisdiction.  Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App.
1993); Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).

	The appeal is dismissed.





Before Chief Justice Carroll, Justices Aboussie and Kidd

Dismissed for Want of Jurisdiction

Filed:   February 14, 1996

Do Not Publish